All agree a crime was committed and that no error appears unless it be the trial court's judgment in remanding the defendant to jail. A majority think absence of an express mandate in Act 356 to imprison in the county jail for failure to satisfy a fine relieves the convict of an obligation except as for debt. Execution may issue in the nature of a civil proceeding, with levy upon property not exempt, if any there be; and this, notwithstanding the defendant has been convicted of a felony.
But little property is owned by the lawless class sought to be reached. As is correctly stated, it was the legislature's intent to increase punishment, not to  reduce *Page 1133 
it. Since this purpose is obvious, it is not for the courts to nullify that part of the statute authorizing, in the alternative, that a fine be assessed and collected. Effect of reversal is to relieve appellant and others similarly situated of even the slightest inconvenience.
Mr. JUSTICE HUMPHREYS joins in this dissent.